Case: 20-1601   Document: 18     Page: 1   Filed: 03/16/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   SLING TV, L.L.C., SLING MEDIA, L.L.C., DISH
  NETWORK L.L.C., DISH TECHNOLOGIES L.L.C.,
                     Appellants

                            v.

      REALTIME ADAPTIVE STREAMING LLC,
                   Appellee

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                  2020-1601, 2020-1602
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 01331, IPR2018-01342.
                  ______________________

                Decided: March 16, 2021
                ______________________
Case: 20-1601    Document: 18        Page: 2   Filed: 03/16/2021




 2           SLING TV, L.L.C.   v. REALTIME ADAPTIVE STREAMING



     RUFFIN B. CORDELL, Fish & Richardson P.C., Washing-
 ton, DC, argued for appellants. Also represented by
 MICHAEL JOHN BALLANCO, BRIAN JAMES LIVEDALEN,
 MATTHEW MOSTELLER, ADAM SHARTZER.

    PHILIP WANG, Russ August & Kabat, Los Angeles, CA,
 argued for appellee. Also represented by C. JAY CHUNG,
 REZA MIRZAIE, NEIL RUBIN.

    MICHAEL S. FORMAN, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, ar-
 gued for intervenor. Also represented by THOMAS W.
 KRAUSE, FARHEENA YASMEEN RASHEED, PETER JOHN
 SAWERT.
                 ______________________

     Before TARANTO, CHEN, and STOLL, Circuit Judges.
 TARANTO, Circuit Judge.
     Sling TV, LLC, Sling Media, LLC, Dish Network, LLC,
 and Dish Technologies, LLC (together, Sling) directly ap-
 peal the Patent Trial and Appeal Board’s determination to
 deinstitute two inter partes review proceedings, IPR2018-
 01342 and IPR2018-01331, which involve, respectively,
 U.S. Patent Nos. 8,934,535 and 8,867,610, owned by
 Realtime Adaptive Streaming, LLC. See J.A. 11–24 (Jan.
 17, 2020 deinstitution in IPR2018-01342); J.A. 1–9 (Jan.
 17, 2020 deinstitution in IPR2018-01331). Sling also alter-
 natively petitions for a writ of mandamus. We dismiss in
 part and deny in part.
     This court’s docket No. 20-1602 is Sling’s direct appeal
 and mandamus petition challenging the Board’s actions in
 IPR2018-01342, which involves the ’535 patent. The dis-
 pute in No. 20-1602 is moot because, in separate proceed-
 ings, all patent claims at issue in this matter have already
 been finally determined to be unpatentable (Realtime
 dropped its appeals from the Board decisions so
Case: 20-1601        Document: 18    Page: 3   Filed: 03/16/2021




 SLING TV, L.L.C.   v. REALTIME ADAPTIVE STREAMING           3



 determining) and are now set for the ministerial act of can-
 cellation under 35 U.S.C. § 318(b). See Netflix, Inc. v.
 Realtime Adaptive Streaming, LLC, No. IPR2018-01169,
 2020 WL 120083, at *1 (P.T.A.B. Jan. 10, 2020); No. 20-
 1603, ECF No. 30 (Fed. Cir. Sept. 14, 2020) (Netflix);
 Google LLC v. Realtime Adaptive Streaming, LLC, No.
 IPR2018-01342, 2020 WL 959190, at *1 (P.T.A.B. Feb. 27,
 2020); No. 20-1809, ECF No. 25 (Fed. Cir. Oct. 1, 2020)
 (Google and Comcast). We therefore dismiss both the ap-
 peal and the mandamus petition in No. 20-1602.
     This court’s docket No. 20-1601 is Sling’s direct appeal
 and mandamus petition challenging the Board’s decision to
 deinstitute IPR2018-01331, which involves the ’610 patent.
 We have held that the Board has the inherent authority to
 reconsider institution decisions (beyond the regulatory
 time for a patentee’s entitlement to seek reconsideration)
 and that a resulting decision to deinstitute is, like an orig-
 inal decision not to institute, “final and nonappealable” un-
 der 35 U.S.C. § 314(d). See, e.g., Medtronic, Inc. v. Robert
 Bosch Healthcare Systems, Inc., 839 F.3d 1382, 1383 (Fed.
 Cir. 2016); GTNX, Inc. v. INTTRA, Inc., 789 F.3d 1309,
 1311–13 (Fed. Cir. 2015); BioDelivery Sciences Int’l, Inc. v.
 Aquestive Therapeutics, Inc., 935 F.3d 1362, 1366 (Fed. Cir.
 2019). Section 314(d)’s rule of nonappealability, we have
 also held, confirms the general unavailability of jurisdic-
 tion under 28 U.S.C. § 1295(a)(4) to hear an appeal from a
 decision not to institute. See Mylan Labs. Ltd. v. Janssen
 Pharmaceutica, N.V., No. 2021-1071, 2021 WL 936345, at
 *2–3 (Fed. Cir. Mar. 12, 2021). As for a mandamus petition
 challenging a decision not to institute, we recently held
 that this court has jurisdiction to entertain such a petition
 under 28 U.S.C. § 1651, see Mylan, 2021 WL 936345, at *3–
 5, but we made clear that, given the commitment of non-
 institution decisions to agency discretion, we did not fore-
 see the strict mandamus standards for granting relief be-
 ing met except by constitutional claims, id. at *5–6.
Case: 20-1601     Document: 18        Page: 4   Filed: 03/16/2021




 4            SLING TV, L.L.C.   v. REALTIME ADAPTIVE STREAMING



      In this matter, we see no basis for a disposition differ-
 ent from the one in Mylan: We dismiss the appeal and deny
 the mandamus petition. Sling has not shown that our prec-
 edent equating a deinstitution decision with an initial de-
 cision to deny institution was implicitly overruled by the
 Supreme Court in Thryv, Inc. v. Click-To-Call Technolo-
 gies, LP, 140 S. Ct. 1367 (2020), which did not involve or
 address such a deinstitution decision, or by our decision in
 Arthrex, Inc. v. Smith & Nephew, Inc., 880 F.3d 1345 (Fed.
 Cir. 2018), which could not overrule our precedent and did
 not involve a deinstitution decision (under 37 C.F.R.
 § 42.72) but entry of an adverse judgment (under 37 C.F.R.
 § 42.73). Nor has Sling presented a colorable constitu-
 tional claim. And Sling likewise has not identified a non-
 constitutional claim that newly suggests a persuasive jus-
 tification for granting mandamus or for providing an avail-
 able basis for direct-appeal jurisdiction that we did not
 foresee in Mylan: Sling’s challenges here, as in Mylan, are
 to an exercise of discretion not to institute. See J.A. at 5, 8
 (exercising discretion, even aside from any binding Board
 precedent); J.A. 15–18 (same). In these circumstances, we
 dismiss Sling’s appeal and deny its petition in No. 20-1601.
     DISMISSED IN PART AND DENIED IN PART